



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES
    ACT

AND IS
    SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The
court may make an order,

(a)
excluding
a particular media
    representative from all or part of a hearing;

(b)
excluding
all media representatives
    from all or a part of a hearing; or

(c)
prohibiting
the publication of a
    report of the hearing or a specified part of the hearing,

where
the court is of the opinion that the presence of the media representative or
    representatives or the publication of the report, as the case may be, would
    cause emotional harm to a child who is a witness at or a participant in the
    hearing or is the subject of the proceeding.

45. (8)
No
    person shall publish or make public information that has the effect of identifying
    a child who is a witness at or a participant in a hearing or the subject of a
    proceeding, or the childs parent or foster parent or a member of the childs
    family.

45. (9)

The
court may make an order prohibiting the publication of
    information that has the effect of identifying a person charged with an offence
    under this Part.






CITATION:
Childrens
          Aid Society of Toronto v. M.S., 2011 ONCA
282



DATE: 20110408



DOCKET: C52529



COURT OF APPEAL FOR ONTARIO



Weiler, Simmons and Epstein JJ.A.



BETWEEN



Children's Aid Society of Toronto



Applicant (Respondent)



and



M.S.



Respondent (Appellant)



Linda
Choi
, for the appellant



Michelle Cheung, for the respondent



Elizabeth McCarty, for the Office of the Childrens Lawyer



Heard:
April 7, 2011



On appeal from the order of Justice
          Jane E. Kelly of the Superior Court of Justice, dated July 7, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellant submits that at the time of the trial
    judges decision, the trial judge was dealing with four children and held out
    some hope for the mothers ability to parent them in the absence of her
    mentally ill husband.  With respect to
    the two older children, the trial judge wanted to give the mother some time to
    prove that she would not be reunited with the father.  Counsel asks, Why would she not have the
    same expectation for the two younger children?  Counsel further submits that the trial judge ought to have considered
    extending Society
wardship
pursuant to s. 70(4) of
    the
Family and Child Services Act
.

[2]

In our opinion, the trial judge differentiated the
    situation of the children in her reasons.  She discussed each of the older children and the situation of the two
    younger children giving proper attention to their needs and situation.  M. could go back to the grandparents if reintegration
    failed.  The older children were unhappy
    at not being with their mother and had expressed a consistent wish to return
    home.  Their wishes had to be given
    considerable weight.  The younger
    children were in a foster home and were doing well.  There was no place for the two younger
    children to go if reintegration with the family failed as the grandparents were
    unable to look after them.

[3]

Even assuming that the trial judge had the discretion
    to extend the time pursuant to s. 70(4) as submitted, the trial judge made the
    placement decisions that she did based on a careful and individual assessment
    of the best interests of each child.  The
    findings of fact made by the trial judge were supported by the evidence.  We see no error in Kelly J.s decision to
    uphold the decision of Waldman J.  The
    disposition of crown
wardship
with no access was
    appropriate.  The fresh evidence does not
    alter the outcome of this appeal.  The
    best interests of the children who are the subject of this appeal require that
    we balance all the considerations set out in s. 37(3) of the Act.

[4]

The appeal is dismissed.


